By the Court.

Lumpkin J.
delivering the opinion.
If we understand this confused and imperfect record, and we are not sure that we do, the judgment below, we think, was erroneous.
It does not appear by whom the receipt was given, nor to whom it was given. It set forth the same note We will assume that it was given for the note and that Backus became possessed of it; still, judgment having been obtained upon the note, and sold by (he administrator of Palmer, Palmer’s estate being insolvent, and bought by Walker Green, without notice of the claim of Backus; what right had the Inferior Court, to which the ca. sa. bond was returnable, to try the issue tendered by Backus? None.
Judgment reversed.